Exhibit 10.34

2008
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

          AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of the 17 day of
March, 2008, by and among BENIHANA INC., a Delaware corporation (the “Company”)
and JOEL A. SCHWARTZ (the “Executive”).

          Executive is employed by the Company as its Chairman and Chief
Executive Officer. The Company and Executive desire to amend and restate
Executive’s employment agreement with the Company dated as of the 1st day of
April, 2001, and as amended to date (the “Existing Agreement”).

          NOW THEREFORE, in consideration of the premises and of the mutual
covenants hereinafter set forth, the parties hereto have agreed, and do hereby
agree, the Existing Agreement is hereby amended and restated to read in its
entirety as follows:

                         1.          EMPLOYMENT TERM

                                                  1.1 The Company will employ
Executive in its business and Executive will work for the Company as Chairman
and Chief Executive Officer for a term ending on March 31, 2011 unless sooner
terminated as provided herein. Executive also agrees to serve as director of the
Company and as an officer and director of any subsidiary, if so elected.
Employment Period shall mean the term hereof. Executive may terminate this
Agreement upon not less than three months prior written notice to the Company in
the event that Executive would be required, in order to perform his services
hereunder, to move his principal residence from the metropolitan Miami area.

                                                  1.2 The term “Company” as used
in this Agreement shall be deemed to include any and all present and future
subsidiaries and affiliates of the Company.

                         2.          DUTIES

                                                  2.1 During the Employment
Period, Executive shall perform the duties of Chairman and Chief Executive
Officer of the Company and such further executive duties consistent with such
position as shall, from time to time, be reasonably delegated or assigned to him
by the Board of Directors of the Company consistent with Executive’s abilities.

                         3.          DEVOTION OF TIME

                                                  3.1 During the Employment
Period, Executive shall expend substantially all of his working time for the
Company; shall devote his best efforts, energy and skill to the services of the
Company and the promotion of its interests; and shall not take part in
activities detrimental to the best interests of the Company.

                         4.          COMPENSATION

                                                  4.1 In respect of services to
be performed by Executive during the Employment Period, the Company agrees to
pay Executive at the annual rate in effect on the date hereof until March 31,
2008 and at the annual rate of four hundred thousand dollars ($400,000)
effective from and after April 1, 2008(“Basic Compensation”), payable in
accordance with the Company’s customary payroll practices for executive
employees.

1

--------------------------------------------------------------------------------



                                                  4.2 The Basic Compensation
shall be increased by an amount established by reference to the “Consumer Price
Index for Urban Wage Earners and Clerical Workers, New York, New York- Northern
New Jersey area published by the Bureau of Labor Statistics of the United States
Department of Labor (the “Consumer Price Index”). The base period shall be the
month ended December 31, 2007 (the “Base Period”). If the Consumer Price Index
for the month of December in any year, commencing in 2008, is greater than the
Consumer Price Index for the Base Period, Basic Compensation shall be increased,
commencing on April 1 of the next following year, to the amount obtained by
multiplying Basic Compensation by a fraction, the numerator of which is the
Consumer Price Index for the month of December of the year in which such
determination is being made and the denominator of which is the Consumer Price
Index for the Base Period.

                                                  4.3 Executive shall also be
entitled to participate in the Benihana Executive Incentive Compensation Plan
(as from time to time amended and in accordance with the terms thereof) and to
such additional increments and bonuses as shall be determined from time to time
by the Board of Directors of the Company or its Compensation Committee. Any such
additional, discretionary bonuses shall be paid to Executive within two and
one-half months after the end of the fiscal year or other period with respect to
which they are paid.

                                                  4.4 If during the term hereof
Executive owns any options to purchase securities of the Company which
securities are publicly traded and which options were granted to him in
connection with his service as an employee, officer or director of the Company,
Executive shall have the right at any time within twelve months following the
date of any “Change in Control”, as defined in Section 7.1 to cause the Company
to repurchase such options from him (but only to the extent that such options
are then exercisable by him in accordance with their terms) at a purchase price
equal to the difference between (i) the closing price of the appropriate
security of the Company (if traded on the New York or American Stock Exchange or
quoted in the NASDAQ National Market) or the average between the closing bid and
asked prices (if traded on the over-the-counter market) on the date immediately
prior to the date on which Executive exercises such right and (ii) the exercise
price of such option; provided however, that in no fiscal year of the Company
shall the aggregate purchase price of such options exceed five percent (5%) of
the total stockholders equity (net worth) of the Company as shown on its audited
financial statements for the fiscal year immediately preceding the year in which
such right is exercised. Such right shall be exercised by Executive giving the
Company written notice thereof and the purchase and sale shall be consummated
not more than ten (10) business days after receipt by the Company of the notice
of exercise. The Company shall withhold all applicable withholding taxes from
any amounts due to Executive under this Section 4.4.

                                                  4.5 Upon any termination of
this Agreement or Executive’s employment hereunder, Executive shall be entitled
to be paid only (i) any earned but unpaid Basic Compensation due to Executive at
the time of such termination, (ii) any amounts due to him under (and in
accordance with the terms of) any employee benefit or bonus plans in which he
was a participant, and (iii) the amounts, if any, payable to him pursuant to the
terms of Sections 6 through 9 below, and such payments are in lieu of any
severance or similar payments which may be provided by the Company from time to
time. Executive shall not be entitled to receive any other or additional
compensation of any kind. Notwithstanding anything to the contrary contained
therein, Executive’s right to receive any payments provided for under Sections
6.2 through 9 shall be conditioned upon and subject to Executive’s execution and
delivery to the Company (not later than 30 days after any termination of his
employment under such Sections) of a general release, substantially in the form
of that attached hereto as Exhibit A.

                         5.          USE OF AUTOMOBILE; REIMBURSEMENT OF
EXPENSES

                                                  5.1 During the Employment
Period, the Company shall pay directly, or reimburse Executive, for all other
reasonable and necessary expenses (other than the automobile expenses described
in Section 5.2) and disbursements incurred by him for and on behalf of the
Company in the performance of his duties during the Employment Period upon
submission of vouchers or other evidence thereof in accordance with the
Company’s usual policies of expense reimbursement.

2

--------------------------------------------------------------------------------



                                                  5.2 In addition to the
reimbursement described in Section 5.1, during the Employment Period, Executive
shall receive an allowance of $300 per month for automobile expenses, including
lease costs or purchase price, gasoline and oil and garaging.

                         6.          DISABILITY OR DEATH

                                                  6.1 If, during the Employment
Period, Executive shall die, this Agreement shall terminate upon such death and
the Company shall pay to such person or persons as Executive shall from time to
time designate in writing as the beneficiary of such payment, or, in the absence
of such designation, to Executive’s estate(“Beneficiary”) the amount of Three
Hundred and Fifty Thousand ($350,000) Dollars less the amount of any insurance
on Executive’s life which has been purchased by the Company for payment to the
Beneficiary. Such payment shall be made in a lump sum within ninety (90) days
after the death of Executive.

                                                  6.2 If, during the Employment
Period, Executive suffers a “Disability,” this Agreement shall terminate as of
the date on which the Executive is determined by the Board of Directors of the
Company (in good faith and after consultation with and in reliance upon the
advice of appropriate medical experts) to have a Disability (a “Section 6.2
Termination”), and the Retirement Benefit provided for in Section 9 below shall
be paid to the Executive in accordance with its terms. “Disability” shall mean
any medically determinable physical or mental impairment which is reasonably
likely to result in the death of Executive or the inability of Executive, for a
continuous period of more than twelve (12) months, to perform substantially all
of his regular duties and carry out substantially all of his responsibilities
hereunder. The Company shall have the right to have Executive examined by a
competent doctor for purposes of determining any physical or mental impairment
Executive may have suffered.

                                                  6.3 The obligations of the
Company to pay the Retirement Benefit provided for in Section 9 may be
satisfied, in whole or in part, by payments to Executive under disability
insurance provided by the Company, and under laws providing disability benefits
for employees. Any such payments received by Executive after the expiration of
the Term of this Agreement shall be credited against and serve to reduce the
payments provided for under Section 9 in the direct order of their maturity, and
any such payments received by Executive during the Term of this Agreement shall
be credited against and serve to reduce any Basic Compensation due to Executive
hereunder.

                         7.          CHANGE IN CONTROL

                                                  7.1 In the event at any time
during the Employment Period, a majority of the Board of Directors is composed
of persons who are not “Continuing Directors”, as hereinafter defined, which
event is defined to mean a “Change in Control”, Executive shall have the option,
to be exercised by written notice to the Company, to resign as an employee and
terminate this Agreement, effective as of such date specified in the notice of
exercise and upon such termination (a “Section 7.1 Termination”)to receive
payment (as provided below) of a sum equal to the product of (A) the Basic
Compensation in effect on the date of such termination multiplied (B) by the
number of years (both full and partial) remaining in the term hereof had such
termination not occurred. The payment calculated in accordance with the
provisions of the preceding sentence is defined as the “Severance Payment.” The
Severance Payment shall be paid to Executive in sixty (60) equal consecutive
monthly installments, commencing on the first day of the month following the
month in which the Section 7.1 Termination occurred. Notwithstanding any thing
to the contrary contained above, in the event that at the time of the Section
7.1 Termination (i) the Company has securities that are publicly traded on an
“established securities exchange”, and (ii) Executive is a “specified employee”
of the Company (in each case, as such quoted terms are defined in Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) or rules and
regulations issued thereunder), the Company shall delay the payment of the first
six installments of the Severance Payment due to Executive under this Section
7.1 to the date that is six months plus one day (the “Delayed Payment Date”)
after the Section 7.1 Termination, it being understood that any payment so
delayed shall be paid to Executive in a lump sum and without interest on the
Delayed Payment Date; provided, however, that such payment shall be so delayed
only to the extent necessary to prevent any accelerated or additional tax under
Section 409A of the Code. The Severance Payment shall constitute liquidated
damages and not a penalty, and Executive shall not be obligated to seek
employment to mitigate his damages; nor shall any compensation Executive
receives from any party subsequent to such Termination be an offset to the
amount of such payment. The Severance Payment is in addition to and not in lieu
of any Retirement Benefit to which Executive is entitled under the provisions of
Section 9 below.

3

--------------------------------------------------------------------------------



                                                  7.2 “Continuing Directors”
shall mean (i) the directors of the Company at the close of business on the date
hereof, and (ii) any person who was or is recommended to (A) succeed a
Continuing Director or (B) becomes a director as a result of an increase in the
size of the Board, in each case, by a majority of the Continuing Directors then
on the Board.

                                                  7.3 In the event that payments
to Executive under this Section 7, plus payments made under Section 9 on account
of a Change in Control, plus any other payments or other benefits made by the
Company to Executive on account of a Change in Control would, in the opinion of
tax counsel selected by the Company and reasonably acceptable to Executive (“Tax
Counsel”), be subject, in whole or in part, to the excise tax (the “Excise Tax”)
imposed by Section 4999 of the Code, as determined as provided below, the total
amount of such payments shall be reduced until no portion of such payments would
be subject to the Excise Tax. For the purpose of this provision, (i) only the
portion of such payments which in the opinion of Tax Counsel constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code shall
be taken into account and (ii) such payments shall be reduced only to the extent
necessary so that such payments would not be subject to the Excise Tax, in the
opinion of Tax Counsel.

                         8.          TERMINATION OF EMPLOYMENT WITHOUT CAUSE

                                                  8.1 Upon any termination of
Executive’s employment (i) by the Company without “Cause” as hereafter defined,
or (ii) by Executive for “Good Reason” as hereinafter defined(each, a “Section 8
Termination”), Executive shall be entitled to receive an amount equal to the
Severance Payment (the “Section 8 Severance Payment”).

                                                  8.2 The Section 8 Severance
Payment shall be paid to Executive not later than 45 days after the Section 8
Termination; provided, however, that in the event that at the time of any such
Termination (i)the Company has securities that are publicly traded on an
“established securities market”, and (ii) Executive is a “specified employee” of
the Company (in each case as such quoted terms are defined in Section 409A of
the Code or rules and regulations issued thereunder), the Company shall delay
any Section 8 Severance Payment due to Executive to the date that is six months
plus one day (the “Delayed Payment Date”) after such Termination, it being
understood that any payment so delayed shall be paid to Executive in a lump sum
and without interest on the Delayed Payment Date; provided, however, that such
payment shall be so delayed only to the extent necessary to prevent any
accelerated or additional tax under Section 409A of the Code. The Section 8
Severance Payment shall constitute liquidated damages and not a penalty, and
Executive shall not be obligated to seek employment to mitigate his damages; nor
shall any compensation Executive receives from any party subsequent to such
Termination be an offset to the amount of such payment. The Section 8 Severance
Payment is in addition to and not in lieu of any Retirement Benefit to which
Executive is entitled under the provisions of Section 9 below.

                                                  8.3 As used herein, the term
“Cause” shall mean:(i) Executive’s deliberate and intentional refusal (except by
reason of incapacity due to mental or physical illness or disability) to comply
with the provisions of Section 3.1 of this Agreement relating to the time and
effort to be devoted by Executive to the business and affairs of the Company
after demand for performance by the Company that specifically identifies the
manner in which the Company alleges Executive has not performed his duties, (ii)
Executive’s proven dishonesty with respect to the Company, disloyalty,
Executive’s gross negligence or willful misconduct which, in any case, results
in demonstrable material harm to the Company, (iii) the breach by Executive of
his covenant not to compete contained in Section 10.4 hereof, (iv) the
continuing breach of any of the other covenants on Executive’s part herein set
forth resulting in, or which may reasonably be expected to result in a
substantial adverse effect on the Company, or (v) Executive’s conviction of a
crime involving moral turpitude. “Good Reason” shall mean a termination by
Executive (A) pursuant to the provisions of Section 1.1 or (B) as a result of a
material breach by the Company of any of the Company’s material obligations
under this Agreement, provided that (i) Executive gives notice of such condition
to the Company within 90 days after the initial existence of the condition,
which notice gives the Company 30 days within which to cure the condition and
(ii) the condition is not cured within such 30-day period.

4

--------------------------------------------------------------------------------



                         9.          LONG TERM COMPENSATION AND MEDICAL
INSURANCE

                         (a) In recognition of Executive’s many years of service
to the Company and its predecessors, (A) in the event Executive’s employment
with the Company is terminated by reason of (i) a Section 6.2 Termination, (ii)
a Section 7.1 Termination, or (iii) a Section 8 Termination, or (B) in the event
that this Agreement shall terminate on its scheduled expiration date without
having been renewed or extended (an “Expiration Event”), the Company shall pay
Executive, as additional long term compensation, an amount (referred to herein
as the “Retirement Benefit”) equal to Five (5) times Executive’s Basic
Compensation in effect as at the time of the relevant event specified in clause
(A) or (B) above. The Retirement Benefit shall be paid to Executive in sixty
(60) equal, consecutive monthly installments, commencing on the first day of the
month following the month in which the relevant Termination or Expiration Event
occurred. Nothing in this provision shall imply any obligation on the part of
Executive or the Company to enter into an extension, renewal or replacement of
this Agreement or to be reasonable in negotiating any such extension, renewal or
replacement. Notwithstanding anything to the contrary contained above, in the
event that at the time of the relevant Termination or Expiration Event, (i) the
Company has securities that are publicly traded on an “established securities
exchange”, and (ii) Executive is a “specified employee” of the Company (in each
case as such quoted terms are defined in Section 409A of the Code or rules and
regulations issued thereunder), the Company shall delay the payment of the first
six installments of the Retirement Benefit due to Executive under this Section 9
to the date that is six months plus one day (the “Delayed Payment Date”) after
the relevant Termination or Expiration Event, it being understood that any
payment so delayed shall be paid to Executive in a lump sum and without interest
on the Delayed Payment Date; provided, however, that such payment shall be so
delayed only to the extent necessary to prevent any accelerated or additional
tax under Section 409A of the Code.

                         (b) In addition, for a period of three years following
any termination of his employment hereunder (other than a termination for
Cause), Executive and his family members shall continue to be covered, at the
expense of the Company, under any group medical, dental or similar insurance
plan maintained generally for the benefit of the Company’s senior executives
(the “Insurance Plans”) to the extent that Executive and such family members are
then eligible to participate therein in accordance with their terms, it being
understood that the Company shall use its good faith efforts (but without
incurring any additional costs) to ensure that Executive and such family members
maintain such eligibilty. To the extent that Executive is not eligible to
participate in the Insurance Plans, the Company shall pay to Executive an amount
(the “Insurance Payment”) equal to the amount paid by the Company during
calendar year 2007 with respect to Executive’s participation in the Insurance
Plans maintained by the Company. The Insurance Payment shall be increased
annually to reflect any increases in the cost of living from and after December,
2007, such increases in the cost of living to be determined in accordance with
the procedures set forth in Section 4.2 above. The Insurance Payment shall be
made to Executive in such periodic installments as the Company may determine but
in no event less frequently than quarterly, provided however that any Insurance
Payment due to Executive with respect to any calendar year shall be payable no
later than the end of the following calendar year. Notwithstanding anything
herein to the contrary, (i) the Insurance Payment hereunder for any calendar
year or the insurance benefit to be provided to Executive hereunder with respect
to any calendar year shall not affect the amounts eligible for payment to
Executive hereunder or the Insurance Payment to be provided to Executive
hereunder in any other calendar year, and (ii) the right to the Insurance
Payment or the insurance benefit to be provided to Executive hereunder shall not
be subject to liquidation or exchange for another benefit.

5

--------------------------------------------------------------------------------



                         10.          CONFIDENTIAL INFORMATION; INVENTIONS;
RESTRICTIVE COVENANT

                                                  10.1 Executive agrees not to
divulge, furnish or make available to anyone (other than in the regular course
of business of the Company) any knowledge or information with respect to the
Company, or with respect to any other confidential or secret aspect of the
Company’s activities.

                                                  10.2 Any methods,
developments, inventions and/or improvements, whether patentable or
unpatentable, which Executive may conceive or make along the lines of the
Company’s business while in its employ as an employee or consultant, shall be
and remain the property of the Company. Executive further agrees on request to
execute patent applications based on such methods, developments, inventions
and/or improvements, including any other instruments deemed necessary by the
Company for the prosecution of such patent application or the acquisition of
Letters Patent of this and any foreign country.

                                                  10.3 Executive agrees to
communicate and make known to the Company all knowledge possessed by him
relating to any methods, developments, inventions and/or improvements, whether
patented, patentable or unpatentable, which concern in any way the business of
the Company, whether acquired by him before or during the term hereof, provided,
however, that nothing herein shall be construed as requiring any such
communication where the method, development, invention and/or improvement is
lawfully protected from disclosure as the trade secret of a third party or by
any other lawful bar to such communication.

                                                  10.4 The services of Executive
are unique and extraordinary and essential to the business of the Company,
especially since Executive shall have access to the Company’s customer lists,
trade secrets and other privileged and confidential information essential to the
Company’s business. Therefore, Executive agrees that, so long as the Company is
not in breach of any of its material obligations hereunder, during the term of
this Agreement and for the Applicable Period following any termination hereof,
Executive will not, without the prior written approval of the Company, directly
or indirectly, within the United States of America, or any other area in which
the Company shall then conduct substantial operations, engage in any business
activity “competitive with the business of the Company”, as hereinafter defined,
or solicit, directly or indirectly, any person who, at the time of such
solicitation or at any time within twelve months prior thereto, was an employee
or customer or account of the Company. For the purpose of this agreement a
business activity competitive with the business of the Company shall include
only (i) the operation or franchising of restaurants of a type then being
operated, or under construction, by the Company and (ii) the sale, at wholesale
or retail, of products similar in type and quality to those being marketed by
the Company at the time of Executive’s termination of employment. “Applicable
Period” means the period commencing upon the termination of Executive’s
employment with the Company and ending upon the later of (i) one-year after any
such termination, or (ii) the date on which the Company’s obligations to make
payments to Executive hereunder shall terminate.

6

--------------------------------------------------------------------------------



                         11.          VACATIONS

                                                  During the Employment Period,
Executive shall be entitled to reasonable vacations during each twelve-month
period of the term hereof, the time and duration thereof to be determined by
mutual agreement between Executive and the Company.

                         12.          PARTICIPATION IN EMPLOYEE BENEFIT PLANS

                                                  During the Employment Period,
Executive and any beneficiary of Executive shall be accorded the right to
participate in and receive benefits under and in accordance with the provisions
of any pension, profit-sharing, insurance, bonus, deferred compensation, medical
and dental insurance or reimbursement, stock option, or other plan or program of
the Company now in existence or hereafter adopted for the benefit of its
executive employees.

                         13.          INJUNCTIVE RELIEF

                                                  Executive acknowledges and
agrees that, in the event he shall violate any of the restrictions of Section 10
hereof, the Company will be without adequate remedy at law and will therefore be
entitled to enforce such restrictions by temporary or permanent injunctive or
mandatory relief obtained in an action or may have at law or in equity, and
Executive hereby consents to the jurisdiction of such Court for such purpose,
provided that reasonable notice of any proceeding is given, it being understood
that such injunction shall be in addition to any remedy which the Company may
have at law or otherwise.

                         14.          ASSIGNMENT, ETC.

                                                  This Agreement, as it relates
to the employment of Executive, is a personal contract and the rights and
interests of Executive hereunder may not be sold, transferred, assigned, pledged
or hypothecated. Except as otherwise expressly provided, this Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns.

                         15.          RIGHT TO PAYMENTS, ETC.

                                                  Executive shall not under any
circumstances have any option or right to require payments hereunder otherwise
than in accordance with the terms hereof. To the extent allowed by law,
Executive shall not have any power of anticipation, alienation or assignment of
payments contemplated hereunder, and all rights and benefits of Executive, and
no other person shall acquire any right, title or interest hereunder by reason
of any sale, assignment, transfer, claim or judgment or bankruptcy proceedings
against Executive.

                                                  Notwithstanding anything in
this Agreement to the contrary, payments upon termination of employment
hereunder may only be made upon a “separation from service” as determined under
Section 409A of the Code (but only in the event that Section 409A of the Code is
in effect at the time of the termination of this Agreement), and in no event may
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement.

                         16.          NOTICES, ETC.

                                                  Any notice required or
permitted to be given to Executive pursuant to this Agreement shall be
sufficiently given if sent to Executive by certified mail addressed to him at
the following address: 4100 North 36th Avenue, Hollywood, Florida, 33021, or at
any such other address as he shall designate by notice to the Company, and any
notice required or permitted to be given to the Company pursuant to this
Agreement shall be sufficiently given if sent to the Company by certified mail
addressed to it at 8685 Northwest 53rd Terrace, Miami, Florida 33166, attention
of Corporation Secretary, or such other address as the Company shall designate
by notice to Executive, with a copy to Landey Strongin, Esq., Dornbush Schaeffer
Strongin & Venaglia, LLP, 747 Third Avenue, New York, New York, 10017.

7

--------------------------------------------------------------------------------



                         17.          GOVERNING LAW

                                                  This Agreement shall be
governed by, and construed in accordance with the laws of the State of Florida,
applicable to agreements made and to be performed solely within such state.

                         18.          WAIVER OF BREACH; PARTIAL INVALIDITY

                                                  The waiver by either party of
a breach of any provision of this Agreement shall not operate or be construed as
a waiver of any subsequent breach. If any provisions of this Agreement shall be
held to be invalid or unenforceable, such invalidity or unenforceability shall
attach only to such provision and not in any way affect or render invalid or
unenforceable any other provisions of this Agreement, and this Agreement shall
be carried out as if such invalid or unenforceable provision were not embodied
therein.

                         19.          ENTIRE AGREEMENT

                                                  This Agreement constitutes the
entire agreement between the parties hereto and there are no representations,
warranties or commitments except as set forth herein. This Agreement supersedes
all prior and contemporaneous agreements, understandings, negotiations and
discussions, whether written or oral, of the parties hereto relating to the
transactions contemplated by this Agreement. This Agreement may be amended only
in writing executed by the parties hereto affected by such amendment.

                         IN WITNESS WHEREOF, the undersigned have executed this
Amended and Restated Agreement as of the day and year first above written.

 

 

 

 

BENIHANA INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joel A. Schwartz

 

8

--------------------------------------------------------------------------------



EXHIBIT A—FORM OF GENERAL RELEASE

          Joel A. Schwartz (“Schwartz” or the “Executive”) acknowledges and
agrees that, for and in consideration of the benefits payable to him under
Sections 6.2, 7, 8 and 9 of that certain Amended and Restated Employment
Agreement (the “Employment Agreement”) between Schwartz and Benihana Inc. (the
“Company”) dated as of March __, 2008 and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, for
himself and for his heirs, executors, administrators, trustees, legal
representatives, successors and assigns (collectively referred to for purposes
of this General Release as the “Schwartz Releasors”), hereby forever releases
and discharges the Company and any and all of the Company’s past, present and
future parent entities, subsidiaries, divisions, affiliates or related business
entities, assets, employee benefit and/or pension plans or funds, successors and
assigns and any of their and/or the Company’s past, present and future owners,
directors, officers, attorneys, fiduciaries, agents, trustees, administrators,
Executives, successors and assigns, whether acting as agents for the Company or
in their individual capacities (collectively referred to as the “Company
Releasees”), from all claims, demands, causes of action, and liabilities of any
kind whatsoever (upon any legal or equitable theory, whether based on any
federal, state or local constitution, statute, ordinance, regulation, common
law, court decision or otherwise), whether known or unknown, asserted or
unasserted, which any of the Schwartz Releasors ever had, now have, or hereafter
may have against any of the Company Releasees by reason of any actual or alleged
act, omission, transaction, practice, policy, conduct, occurrence and/or other
matter from the beginning of the world up to and including the date that
Schwartz signs this General Release.

          Without in any way limiting the generality of the foregoing, the
Schwartz Releasors so release and discharge the Company Releasees from,
including but not limited to: (a) any and all claims arising under Title VII of
the Civil Rights Act of 1964, as amended, the Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act, 42 U.S.C. § 1981,
the Americans With Disabilities Act, the Family and Medical Leave Act, the
Executive Retirement Income Security Act (except for any vested benefits, which
are not affected by this General Release), the Fair Labor Standards Act, the
Equal Pay Act, the National Labor Relations Act, (b) any and all other claims
for employment discrimination, harassment, and/or retaliation (whether based on
a federal, state or local constitution, statute, ordinance, code, common law,
court decision or otherwise); (c) any and all claims relating to Schwartz’s
employment by the Company (and/or by any of the other of the Company Releasees),
the terms and conditions of such employment and/or the termination of such
employment; (d) any and all claims relating to, or arising out of, the making of
the Employment Agreement and this General Release; (e) any and all claims for
damages or personal injury of any type whatsoever (whether arising by virtue of
any constitution, statute, ordinance, common law, court decision or otherwise);
(f) any and all claims of breach of implied or express contract,
misrepresentation, negligence, fraud, wrongful discharge, constructive
discharge, infliction of emotional distress, intentional infliction of emotional
distress, battery, defamation, libel, slander, compensatory and/or punitive
damages; and (g) any and all claims for attorneys’ fees, costs, disbursements
and the like.

          This General Release specifically excludes and does not apply to any
of Schwartz’s (i) claims for any payments due to him based upon Sections 6, 7, 8
and 9 of the Employment Agreement, (ii) any rights he may have under any stock
option agreement, restricted stock award or similar agreement entered into
between Schwartz and the Company, (iii) claims arising under the provisions of
any employee benefit plans of the Company, if any, which are applicable
generally to former employees of the Company, and (iv) claims for
indemnification arising under any contract between the Company and the Executive
or under the provisions of the Company’s Certificate of Incorporation or
By-laws, or the Delaware General Corporation Law.

9

--------------------------------------------------------------------------------



          Schwartz acknowledges and agrees that: (a) he has carefully read and
fully understands all of the provisions of this General Release; (b) he has not
relied upon any representations or statements, written or oral, not set forth in
this General Release or in the Employment Agreement; (c) he executes this
General Release freely, voluntarily and with full knowledge of its terms and
consequences; (d) he has been afforded sufficient time and opportunity to
consult with an attorney and is hereby advised to consult with an attorney prior
to signing this General Release; (e) he has been given at least twenty-one (21)
days within which to consider this General Release and that if he signs this
General Release in less than twenty-one days he does so voluntarily and without
any pressure or coercion of any nature from the Company; (f) for a period of
seven (7) days following his execution of this General Release, he may revoke
this General Release by providing written notice of such revocation to Company
and that this General Release shall not become effective or enforceable until
the seven (7) day revocation period has expired; and (g) that if he timely
revokes this General Release, he will forfeit his entitlement to any additional
payments under the Employment Agreement.

          IN WITNESS WHEREOF, Executive has executed this General Release on the
day of___________.

 

 

 



 

Joel A. Schwartz

10

--------------------------------------------------------------------------------